Action by an administratrix to recover damages for the death of decedent, who *929was a passenger in an automobile proceeding along a highway when, it was claimed, the driver thereof was forced to the right by a bus approaching from the rear. It was claimed that the shoulder of the highway had been left in a dangerous condition by appellant, a contractor who had about a month before laid a water main in the shoulder of the road. Judgment in favor of plaintiff, and order denying appellant’s motion to set aside-the verdict and for a new trial, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ.